Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 16 August 2021 for application number 16/533,883. 
Claims 1, 13, and 19 are currently amended.
Claims 4, 5, and 21 – 24 are canceled.
Claims 1 – 3 and 6 – 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 16 August 2021 is insufficient to overcome the rejection of claims 8 and 10 based upon the 112(b) rejection as set forth in the last Office action because:  Examiner respectively maintains the claim limitation are not definite and are unclear based on the current claim language.  Examiner suggests clarifying the quoted terms to overcome the 112 rejection.  Please see the 112 rejection below.

Applicant’s amendment filed 16 August 2021 is sufficient to overcome the objection to the title based upon the currently amended title; 112(a) rejection of claim 7 based upon Applicant’s arguments; 112(b) rejection of claims 13 – 18 based upon the currently amended claim 13 and arguments; and 103 rejection of claims 1 – 20 based upon further consideration of the currently amended independent claims.

Response to Arguments
Applicant's arguments filed 16 August 2021, with respect to the 112(b) rejection of claims 8 and 10, have been fully considered but they are not persuasive. Examiner respectively maintains the claim limitation are not definite and are unclear based on the current claim language.  Examiner suggests clarifying the quoted terms to overcome the 112 rejection.  Please see the 112 rejection below.  
With respect to the 103 rejection of claims and Applicant’s argument, Examiner recognizes Applicant’s argument against Krause however Examiner is applying Krause differently from Applicant’s argument.  Please see the detailed mapping in the grounds of rejection below.
With respect to the argument of no motivation to combine reference teachings for claim 13, Examiner recognizes Applicant argument, however respectfully maintains the combination of references and that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner applied Lee to read on the majority of the claim limitations where Krause was added to teach the remaining features of “a second controller configured to communicate with the first controller through a second channel of the first memory interface, wherein the second controller communicates with the second memory device.”  A portion of claim 13 recites similar language as claim 1, the 

Applicant’s amendment, filed 16 August 2021, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and upon further inspection the rejection has been withdrawn as well as the previous actions determination of allowable subject matter.  A new ground(s) of rejection is made in view of Mohammad Sayem et al., US Patent No. 9,634,774 B1 and Croxford, US Pub. No 2020/0073581 A1.
Mohammad and Croxford, in combination with the prior art of record, reads on the claim limitation based on the current claim language.  Please see the mew grounds of rejection below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 recites “perform a MAC operation on data provided from the controller through the second memory interface and a weight stored in the plurality of second memory cells” in the first limitation.  It is unclear how “a weight” is being defined based on the claim language.  It is unclear if the claim language is claiming the weight of the memory device or significance of the data.  Examiner suggests defining “weight information” to overcome the 112 rejection.  Claim 19 recites similar claim language and is rejected with like reasoning.  Claim 20 depends from claim 19 and is subsequently rejected.

Claim 10 recites “…preform a special operation on special data provided from the external device based on weight information stored…” in the last limitation.  It is unclear as to how “special operation”, “special data”, and “weight information” is being defined based on the claim language.  It is unclear what a special operation is and what constitutes special data to which the special operation is being performed.  It is unclear what makes the makes an operation special, and what makes data special.  Furthermore, it is unclear if weight information is addressing the weight of a memory device, significance of certain data (special or regular), and the like.  Claim 10 does not clearly claim the limitations based on the current claim language.  Examiner suggests defining the terms to overcome the 112 rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 – 9, 11 – 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1.

As per claim 1, Lee discloses a storage device comprising:
a first memory device including a plurality of first memory cells [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041];
a second memory device including a plurality of second memory cells having a same type as the plurality of first memory cells [one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [a memory die includes an array of non-volatile memory cells] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006]; and
[a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035].
However, Lee does not explicitly disclose a second memory interface having an operating speed higher than an operating speed of the first memory interface, wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface, the plurality of first data signal pins being arranged in an edge area of the first memory device,
the second memory device includes a plurality of second data signal pins connected with the second memory interface, the plurality of second data signal pins being arranged in a center area of the second memory device, and
a number of the second data signal pins is more than a number of the first data signal pins.
Krause teaches a second memory having an operating speed higher than an operating speed of the first memory [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007], wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface, the plurality of first data signal pins being arranged in an edge area of the first memory device [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007],
the second memory device includes a plurality of second data signal pins connected with the second memory interface, the plurality of second data signal pins being arranged in a center area of the second memory device [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007], and
a number of the second data signal pins is more than a number of the first data signal pins [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007].
Lee and Krause are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Krause in order to modify Lee where “a second memory having an operating speed higher than an operating speed of the first memory, wherein:
the first memory device includes a plurality of first data signal pins connected with the first memory interface, the plurality of first data signal pins being arranged in an area of the first memory device,
the second memory device includes a plurality of second data signal pins connected with the second memory interface, the plurality of second data signal pins being arranged in a area of the second memory device, and
a number of the second data signal pins is more than a number of the first data signal pins” as taught by Krause.  One of ordinary skill in the art would be motivated to combine Lee with Krause before the effective filing date of the claimed invention to improve a system by providing for the ability where “a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth. [Krause, para. 0007].
However, Lee and Krause do not explicitly disclose data pins arranged in an edge area, 
data pins arranged in a center area.
Mohammad teaches data pins arranged in an edge area [multi-pin connector array having an array center and having the high speed data pins located closer to the array center than the low speed data pins] [Examiner is interpreting that the low speed data pins not being located closer to the center as the high speed data pins, as being an edge area.  Furthermore, ] [“the device multi-pin connector array having multiple pins supporting multiple data speeds between and including low speed data and high speed data, the device multi-pin connector array having an array center and having the high speed data pins located closer to the array center than the low speed data pins;”] [claim 20], 
data pins arranged in a center area [multi-pin connector array having an array center and having the high speed data pins located closer to the array center] [“the device multi-pin connector array having multiple pins supporting multiple data speeds between and including low speed data and high speed data, the device multi-pin connector array having an array center and having the high speed data pins located closer to the array center than the low speed data pins;”] [claim 20].
Lee, Krause, and Mohammad are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee and Krause with Mohammad in order to modify Lee and Krause for “data pins arranged in an edge area, 
data pins arranged in a center area” as taught by Mohammad.  One of ordinary skill in the art would be motivated to combine Lee and Krause with Mohammad before the effective filing date of the claimed invention to improve a system by providing for “multiple pins supporting multiple data speeds, e.g., from low speed data to high speed data. The high speed data pins are located closer to the array center than the low speed data pins,” [Mohammad, col. 1, Summary, first paragraph].

Claim 13 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
a first controller configured to communicate with an external device through a host interface;
a first memory device configured to communicate with the first controller through a first channel of a first memory interface; and
, wherein the second controller communicates with the second memory device through a second memory interface.
Lee discloses a first controller configured to communicate with an external device through a host interface [non-volatile memory device 120 may be integrated with and/or mounted on a motherboard of the computing device 110, installed in a port and/or slot of the computing device 110, installed on a different computing device 110 and/or a dedicated storage appliance on the network 115, in communication with the computing device 110 over an external bus] [“(e.g., the computing device 110 may be a virtual machine operating within a host),”] [para. 0031] [“The non-volatile memory device 120, in various embodiments, may be disposed in one or more different locations relative to the computing device 110. In one embodiment, the non-volatile memory device 120 comprises one or more non-volatile memory elements 123, such as semiconductor chips or packages or other integrated circuit devices disposed on one or more printed circuit boards, storage housings, and/or other mechanical and/or electrical support structures. For example, the non-volatile memory device 120 may comprise one or more direct inline memory module (DIMM) cards, one or more expansion cards and/or daughter cards, a solid-state-drive (SSD) or other hard drive device, and/or may have another memory and/or storage form factor. The non-volatile memory device 120 may be integrated with and/or mounted on a motherboard of the computing device 110, installed in a port and/or slot of the computing device 110, installed on a different computing device 110 and/or a dedicated storage appliance on the network 115, in communication with the computing device 110 over an external bus (e.g., an external hard drive), or the like.”] [para. 0032] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
a first memory device configured to communicate with the first controller through a first channel of a first memory interface [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035]; and
a second controller [non-volatile memory media controller] communicates with the memory device [non-volatile memory media 122] through a second memory interface [bus 127] [one or more non-volatile memory devices 120 may comprise one or more respective non-volatile memory media controllers 126 and non-volatile memory media 122] [“The non-volatile memory media controller 126 may be communicatively coupled to the non-volatile memory media 122 by way of a bus 127. The bus 127 may comprise an I/O bus for communicating data to/from the non-volatile memory elements 123.”] [para. 0053] [“A device driver may be communicatively coupled to one or more non-volatile memory devices 120. The one or more non-volatile memory devices 120 may include different types of non-volatile memory devices including, but not limited to: solid-state storage devices, semiconductor storage devices, SAN storage resources, or the like. The one or more non-volatile memory devices 120 may comprise one or more respective non-volatile memory media controllers 126 and non-volatile memory media 122. A device driver may provide access to the one or more non-volatile memory devices 120 via a traditional block I/O interface 131. Additionally, a device driver may provide access to enhanced functionality through the SCM interface 132. The metadata 135 may be used to manage and/or track data operations performed through any of the Block I/O interface 131, SCM interface 132, cache interface 133, or other, related interfaces.”] [para. 0044] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035].
Krause teaches a second controller [a distinct media controller 110 associated with each of the memory modules 104] configured to communicate with the first controller [controller 112] through a second channel of the first memory interface [Fig. 1, Examiner is mapping Krause’s memory controller 112 (first controller) interface with two channels where the second channel communicates with the memory controller 112 (first controller)], wherein the second controller [distinct media controller 110] communicates with the second memory device [Each memory module 104 includes one or multiple memories 108] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020].
Lee and Krause are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Krause in order to modify Lee for “a second controller configured to communicate with the first controller through a second channel of the first memory interface, wherein the second controller communicates with the second memory device” as taught by Krause.  One of ordinary skill in the art would be motivated to combine Lee with Krause before the effective filing date of the claimed invention to improve a system by providing for the ability where “a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth.” [Krause, para. 0007].


As per claim 2, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, Lee discloses wherein each of the plurality of first memory cells and the plurality of second memory cells is a NAND flash memory cell [“The non-volatile memory device 120 may comprise one or more elements 123 of non-volatile memory media 122, which may include but is not limited to: …, NAND flash memory”] [para. 0049] [“For example, a cell may be a floating gate transistor for NAND flash memory”] [para. 0071].
Claim 14 is rejected with like reasoning.

As per claim 7, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, Krause teaches wherein a size of data exchanged through the second memory interface per unit time is greater than a size of data exchanged through the first memory interface per unit time [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007].

As per claim 9, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, Lee discloses wherein the controller includes:
a first memory interface circuit configured to communicate with the first memory device through the first memory interface [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
a second memory interface circuit configured to communicate with the second memory device through the second memory interface [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035];
[“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [paras. 0034, 0039, and 0052]; and 
a second processor configured to control the second memory interface circuit [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [paras. 0034, 0039, and 0052].

As per claim 11, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, Lee discloses further comprising:
a third memory device [non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations] including a plurality of third memory cells having a same type as the plurality of first memory cells and configured to communicate with the controller through the first memory interface [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006], wherein:
[one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041], and
the third memory device communicates with the controller through a second channel of the first memory interface [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041].

As per claim 12, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, Lee discloses further comprising a third memory device including a plurality of third memory cells having a same type as the plurality of first memory cells and configured to communicate with the controller through a third memory interface [non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations] [one or more interface components 150 may manage one or more non-volatile memory devices 120] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. As used herein, a media storage location refers to any physical unit of memory (e.g., any quantity of physical storage media on a non-volatile memory device 120). Memory units may include, but are not limited to: pages, memory divisions, blocks, sectors, collections or sets of physical storage locations (e.g., logical pages, logical blocks), or the like.”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. The interface component 150 may support multiple access modes, such as a first mode (e.g., a burst mode) which may provide a full speed and/or access to one or more unique features of the non-volatile memory media 122, a second mode (e.g., a legacy mode or compatibility mode) which may provide support for a different access protocol (e.g., an older access protocol, emulating a different type of memory media 122 such as NAND flash, or the like. For example, in one embodiment, the non-volatile memory media 122 may comprise a resistive memory medium such as ReRAM, Memristor memory, programmable metallization cell memory, phase-change memory (PCM, PCME, PRAM, PCRAM, ovonic unified memory, chalcogenide RAM, or C-RAM), or the like and the interface component 150 may provide two access modes, one mode comprising a legacy or compatibility mode which emulates a NAND flash access protocol (e.g., a NAND flash toggle mode), or the like, for clients 116 configured to use a legacy access protocol.”] [para. 0035] [“Systems are presented for accessing non-volatile memory. A system, in one embodiment, includes one or more memory die and a device controller. In a certain embodiment, a memory die includes an array of non-volatile memory cells.”] [para. 0006].
Claim 18 is rejected with like reasoning.

As per claim 16, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 13, Lee discloses wherein:
[“For example, the non-volatile memory element 123 may comprise a plurality of electrical connections (e.g., pads, pins, solder balls, traces, ports, wires, or other conductors) in electrical communication with a controller 126 to conduct electrical signals from the controller 126 to the die 202 within the non-volatile memory element 123.”] [para. 0060] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. ….”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. …”] [para. 0035],
the second memory device includes a plurality of second data signal pins connected with the second memory interface [“For example, the non-volatile memory element 123 may comprise a plurality of electrical connections (e.g., pads, pins, solder balls, traces, ports, wires, or other conductors) in electrical communication with a controller 126 to conduct electrical signals from the controller 126 to the die 202 within the non-volatile memory element 123.”] [para. 0060] [“According to various embodiments, a non-volatile memory controller 126 in communication with one or more interface components 150 may manage one or more non-volatile memory devices 120 and/or non-volatile memory elements 123. The non-volatile memory device(s) 120 may comprise recording, memory, and/or storage devices, such as solid-state storage device(s) and/or semiconductor storage device(s) that are arranged and/or partitioned into a plurality of addressable media storage locations. ….”] [para. 0041] [“In one embodiment, the interface component 150 may comprise a first port 152 with a first plurality of electrical contacts for a non-volatile memory device 120 and/or element 123 and a second port 154 with a second plurality of electrical contacts for the non-volatile memory device 120 and/or element 123. …”] [para. 0035], and
Krause teaches a number of the second data signal pins is more than a number of the first data signal pins [“As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007].


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 as applied to claims 1 and 13 above, and further in view of Ramachandra et al. [hereafter as Ramachandra], US Pub. No. 2018/0102344 A1.

As per claim 3, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, wherein:
[“The one or more command and address strobe lines CAS 308, in certain embodiments, may comprise a command and address strobe true line CASt 308 and/or a command and address strobe complement line CASc 308. The command and address strobe line CAS 308 (e.g., a CASt line 308) may control latching of commands and/or addresses on the command and address bus CA 308, with, in one embodiment, command and/or address latching on rising and/or falling edge of strobes of the signal 308 (e.g., double data rate (DDR) signaling). A command and address strobe complement line CASc 308, in certain embodiments, is a complementary signal to the command and address strobe true line CASt 308, with the opposite value, to improve the robustness of the signaling on the physical channel, or the like.”] [para. 0064] [para. 0068],
the second memory device operates in response to a second command latch enable signal, a second address latch enable signal, a second write enable signal, a second read enable signal, and a plurality of second data signals provided through the second memory interface [“The one or more command and address strobe lines CAS 308, in certain embodiments, may comprise a command and address strobe true line CASt 308 and/or a command and address strobe complement line CASc 308. The command and address strobe line CAS 308 (e.g., a CASt line 308) may control latching of commands and/or addresses on the command and address bus CA 308, with, in one embodiment, command and/or address latching on rising and/or falling edge of strobes of the signal 308 (e.g., double data rate (DDR) signaling). A command and address strobe complement line CASc 308, in certain embodiments, is a complementary signal to the command and address strobe true line CASt 308, with the opposite value, to improve the robustness of the signaling on the physical channel, or the like.”] [para. 0064] [para. 0068].
However, Lee, Krause, and Mohammad do not explicitly disclose a number of the plurality of second data signals is more than a number of the plurality of first data signals.
Ramachandra teaches a number of the plurality of second data signals is more than a number of the plurality of first data signals [“One embodiment includes a non-volatile storage apparatus, comprising: a substrate having a first set of contact pads that implement a narrow data bus; an interface die mounted above the substrate, the interface die having a second set of contact pads that implement the narrow data bus, the interface die having a third set of contact pads that implement a wide data bus, the wide data bus has more signals than the narrow data bus, the second set of contact pads has less contact pads than the third set of contact pads, the interface die operates the narrow data bus at a higher speed than the interface die operates the wide data bus; wire bonds between the first set of contact pads and the second set of contact pads; a first non-volatile memory die mounted above the interface die, the first non-volatile memory die having a fourth set of contact pads that implement the wide data bus; wire bonds between the third set of contact pads and the fourth set of contact pads; a second non-volatile memory die mounted above the first non-volatile memory die to form a stack of memory dies that includes at least the first non-volatile memory die and the second non-volatile memory die, the second non-volatile memory die having a fifth set of contact pads that implement the wide bus; and wire bonds between the fourth set of contact pads and the fifth set of contact pads.”] [para. 0055].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, and Mohammad with Ramachandra in order to modify Lee, Krause, and Mohammad where “a number of the plurality of second data signals is more than a number of the plurality of first data signals” as taught by Ramachandra.  One of ordinary skill in the art would be motivated to combine Lee, Krause, and Mohammad with Ramachandra before the effective filing date of the claimed invention to improve a system by providing where an “interface die … implement a wide data bus, the wide data bus has more signals than the narrow data bus, the second set of contact pads has less contact pads than the third set of contact pads, the interface die operates the narrow data bus at a higher speed than the interface die operates the wide data bus.” [Ramachandra, para. 0055].
Claim 15 is rejected with like reasoning.


Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 as applied to claims 1 and 13 above, and further in view of Yeh [hereafter as Yeh], US Pub. No. 2017/0154656 A1.

As per claim 6, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 1, Lee discloses wherein:
[“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026],
the plurality of second memory cells of the second memory device are divided into a plurality of second planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026], and
a number of the second planes a number of the first planes [“A component may comprise one or more silicon integrated circuit devices (e.g., chips, die, die planes, packages) or other discrete electrical devices, in electrical communication with one or more other components through electrical lines of a printed circuit board (PCB) or the like. Each of the modules described herein, in certain embodiments, may alternatively be embodied by or implemented as a component.”] [para. 0026].
However, Lee, Krause, and Mohammad do not explicitly disclose a number of the planes is more than a number of the planes.
[“…owing to more channels/memory planes used per one programming procedure, a writing efficiency or a writing speed for the data can be improved.”] [para. 0110].
Lee, Krause, Mohammad, and Yeh are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, and Mohammad with Yeh in order to modify Lee, Krause, and Mohammad where “a number planes is more than a number of the planes” as taught by Yeh.  One of ordinary skill in the art would be motivated to combine Lee, Krause, and Mohammad with Yeh before the effective filing date of the claimed invention to improve a system by providing where “more channels/memory planes used per one programming procedure, a writing efficiency or a writing speed for the data can be improved.” [Yeh, para. 0110].
Claim 17 is rejected with like reasoning.


Claims 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 as applied to claim 9 above, and further in view of Croxford [hereafter as Croxford], US Pub. No 2020/0073581 A1.

Claim 19 is rejected with like reasoning as claims 1, 2, and 13 above, except for the following remaining claim limitations:
a controller configured to communicate with the first memory device through a first memory interface and to communicate with the second memory device through a second memory interface having a larger input/output bandwidth than the first memory interface, wherein:
the second memory device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on data provided from the controller through the second memory interface and a weight stored in the plurality of second NAND flash memory cells, and 
output a result of the MAC operation through the second memory interface.
Krause teaches a controller configured to communicate with the first memory device through a first memory interface and to communicate with the second memory device through a second memory interface having a larger input/output bandwidth than the first memory interface [Examiner is mapping Krause’s memory controller 112 interface with two channels where each channel communicates individually with the respective first and second memory devices] [FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114.] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020] wherein:
the second memory device [Each memory module 104 includes one or multiple memories 108] configured to: 
perform a operation on data provided from the controller through the second memory interface [interface subsystem 114] [Fig. 1, Examiner is mapping Krause’s memory controller 112 interface with two channels where the second channel (interface) communicates with the memory] stored in the plurality of second NAND flash memory cells [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020], and 
output [I/O data pins] a result through the second memory interface [interface subsystem 114] [Fig. 1, Examiner is mapping Krause’s memory controller 112 interface with two channels where the second channel (interface) communicates with the memory] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020].
However, Lee, Krause, and Mohammad do not explicitly disclose device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on data and a weight, and 
the MAC operation.
	Croxford teaches device includes a multiply and accumulate (MAC) engine [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162] configured to: 
perform a MAC operation on data and a weight [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162], and 
the MAC operation [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162].
Lee, Krause, Mohammad, and Croxford are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, and Mohammad with Croxford in order to modify Lee, Krause, and Mohammad where a “device includes a multiply and accumulate (MAC) engine configured to: 
perform a MAC operation on data and a weight, and 
the MAC operation” as taught by Croxford.  One of ordinary skill in the art would be motivated to combine Lee, Krause, and Mohammad with Croxford before the effective filing date of the claimed invention to improve a system by providing where “weights will have been selected to extract or identify certain features within the input data set...” [Croxford, para. 0158].
Claim 8 is rejected with like reasoning.

As per claim 10, Lee in view of Krause and further in view of Mohammad discloses the storage device of claim 9, Lee discloses wherein:
[The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like] is further configured to store first user data provided from an external device [receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like] in the first memory device [interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123] or to provide second user data stored in the first memory device to the external device [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [“The non-volatile memory system 102, in the depicted embodiment, includes an interface component 150. The interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123. For example, the interface component 150 may comprise hardware of the non-volatile memory media controller, hardware of one or more non-volatile memory elements 123, or the like.”] [para. 0035] [“In a first mode (e.g., a burst mode, a native mode, or the like) the first port 152 may receive command and/or address information for data operations on the non-volatile memory device 120 and/or element 123, while the second port 154 transmits data of the data operations (e.g., receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like).”] [para. 0036] [paras. 0034, 0039, and 0052], and
the second processor [The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like] is further configured to perform a special operation on special data provided from the external device [receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like] and to provide a result of the special operation to the external device [sending data to a client 116 for a read request] [“FIG. 1 is a block diagram of one embodiment of a system 100 comprising an interface component 150 for a non-volatile memory device 120. The interface component 150 may be part of and/or in communication with a non-volatile memory media controller 126, a non-volatile memory element 123, a device driver, or the like. The interface component 150 may operate on a non-volatile memory system 102 of a computing device 110, which may comprise a processor 111, volatile memory 112, and a communication interface 113. The processor 111 may comprise one or more central processing units, one or more general-purpose processors, one or more application-specific processors, one or more virtual processors (e.g., the computing device 110 may be a virtual machine operating within a host), one or more processor cores, or the like. The communication interface 113 may comprise one or more network interfaces configured to communicatively couple the computing device 110 and/or non-volatile memory controller 126 to a communication network 115, such as an Internet Protocol (IP) network, a Storage Area Network (SAN), wireless network, wired network, or the like.”] [para. 0031] [“The non-volatile memory system 102, in the depicted embodiment, includes an interface component 150. The interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123. For example, the interface component 150 may comprise hardware of the non-volatile memory media controller, hardware of one or more non-volatile memory elements 123, or the like.”] [para. 0035] [“In a first mode (e.g., a burst mode, a native mode, or the like) the first port 152 may receive command and/or address information for data operations on the non-volatile memory device 120 and/or element 123, while the second port 154 transmits data of the data operations (e.g., receiving data from a client 116 for a write request, sending data to a client 116 for a read request, or the like).”] [para. 0036] [“The non-volatile memory system 102, in the depicted embodiment, includes an interface component 150. The interface component 150, in one embodiment, is configured to transmit and receive data for data operations for the non-volatile memory device 120 and/or for one or more non-volatile memory elements 123. For example, the interface component 150 may comprise hardware of the non-volatile memory media controller, hardware of one or more non-volatile memory elements 123, or the like.”] [para. 0035] [paras. 0034, 0039, and 0052].
Krause teaches configured to perform a operation in the second memory device [I/O data pins] [interface subsystem 114] [Fig. 1, Examiner is mapping Krause’s memory controller 112 interface with two channels where the second channel (interface) communicates with the second memory device] [“In a system (computer system, communication system, storage system, etc.) that includes multiple memories, the multiple memories can exhibit different characteristics, such as different latencies, different bandwidths, different endurances, and so forth. Latency can refer to an amount of time experienced by a processor in completing a memory operation with respect to a memory. Bandwidth can refer to a data rate of data communicated between a processor and a memory. Different latencies and/or bandwidths can be caused by different access speeds of memories and/or different input/output (I/O) widths of memories. For example, a static random access memory (SRAM) has a faster access speed than a dynamic random access memory (DRAM). An I/O width of a memory can refer to a number of I/O data pins of the memory. As an example, a first memory that has a larger number of I/O data pins can generally provide reduced latency and/or increased bandwidth as compared to a second memory that has a smaller number of I/O data pins, assuming the first and second memories have the same access speed.”] [para. 0007] [“FIG. 1 is a block diagram of an example system 100 that includes a processor 102 and various memory modules 104. Each memory module 104 includes one or multiple memories 108. A "memory" can refer to a physical or logical arrangement of storage cells for storing data. … The processor 102 further is associated with a memory controller 112 that interacts with a distinct media controller 110 associated with each of the memory modules 104. The memory controller 112 can be part of the processor 102 or can be separate from the processor 102. Similarly, each media controller 110 can be part of or separate from the respective memory module 104. The memory controller 112 together with the media controllers 110 form an interface subsystem 114. By using the interface subsystem 114, the memory controller 112 that is associated with the processor 102 does not have to be concerned with issuing commands that are according to specifications of the respective memories 108. For example, a memory 108 can be associated with a specification that governs the specific commands (which can be in the form of signals) and timings of such commands for performing accesses (read access or write access) of data in the memory 108. The memory controller 112 can issue a transaction-level request that is independent of the specification governing access of a specific memory 108. A transaction-level request is a request to read data, write data, or perform other memory operation, at the level of a transaction. A transaction can refer to a unit of operation that can be performed in response to a request. The transaction-level request does not include commands that are according to the specification of a memory that is to be accessed.”] [paras. 0017 – 0020].
However, Lee, Krause, and Mohammad do not explicitly disclose configured to perform a operation based on weight information.
Croxford teaches configured to perform a operation based on weight information [“In the case shown in FIG. 3, the CNN layer performs a multiply accumulate operation 302. The multiply accumulate operation 302 may use parameter information may comprises weights 303 (e.g. a weight array) and a bias 304, which may be read from local or main memory. Generally speaking, the weights will have been selected to extract or identify certain features within the input data set, such as e.g. edges.”] [para. 0158] [paras. 0153 – 0162].
Lee, Krause, Mohammad, and Croxford are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Lee, Krause, and Mohammad with Croxford in order to modify Lee, Krause, and Mohammad for “configured to perform a operation based on weight information” as taught by Croxford.  One of ordinary skill in the art would be motivated to combine Lee, Krause, and Mohammad with Croxford before the effective filing date of the claimed invention to improve a system by providing where “weights will have been selected to extract or identify certain features within the input data set...” [Croxford, para. 0158].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. [hereafter as Lee], US Pub. No. 2018/0136843 A1 in view of Krause [hereafter as Krause], US Pub. No. 2016/0342363 A1 and further in view of Mohammad Sayem et al. [hereafter as Mohammad], US Patent No. 9,634,774 B1 and further in view of and further in view of Croxford [hereafter as Croxford], US Pub. No 2020/0073581 A1 as applied to claim 19 above, and further in view of Ramachandra et al. [hereafter as Ramachandra], US Pub. No. 2018/0102344 A1.

Claim 20 is rejected with like reasoning as claims 3 and 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135     

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135